Citation Nr: 0636347	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for traumatic 
arthritis of the lumbar spine, currently rated as 40 percent 
disabling.  

2.  Entitlement to service connection for arthritis of the 
legs and hips, to include as secondary to traumatic arthritis 
of the lumbar spine.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from April 2002 and 
January 2003 rating decisions of the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for arthritis of the 
lumbar spine, and granted a 40 percent rating, effective 
February 2000.  The RO denied service connection for 
arthritis of the legs and hips, to include secondary to 
arthritis of the lumbar spine, and a TDIU.  The veteran 
disagreed with the rating for arthritis of the lumbar spine, 
TDIU, and the denial of service connection for arthritis of 
the legs and hips, and the current appeal ensued.  

This appeal is now under the jurisdiction of the Roanoke, 
Virginia RO.  

In statements dated in 2003, the veteran appears to raise a 
claim of secondary service connection for a psychiatric 
disorder.  This issue is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims, that his arthritis of the lumbar spine 
disability is more severe than the current evaluation 
reflects.  He also maintains that he has arthritis of the 
legs and hips and that he should be service-connected for 
those conditions.  Finally, he asserts that he is unable to 
work as a result of his service-connected disability(ies).  

A review of the record reveals that a Report of Contact dated 
September 2006, is associated with the claims folder and 
reveals that the veteran notified the RO that he has received 
recent treatment at the VA Medical Center (VAMC) Clarksburg, 
West Virginia.  He requested that these medical records be 
obtained and associated with the claims in support of his 
present appeal.  This should be done prior to final 
adjudication of the claim.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.   In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  VA treatment records from May 2006 to 
the present for treatment received at the 
Clarksburg, West Virginia VAMC, should be 
obtained and associated with the claims 
folder.  

5.  The aforementioned evidence should be 
reviewed and considered in the claims.  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case.  He 
should be provided an appropriate period 
of time to respond.  Since the rating 
claim for arthritis of the lumbar spine 
is an initial evaluation claim, the RO 
should consider whether staged ratings 
are in order for this disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





